UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BELINDA. BAKER, et al., Case No. 1:18-cv-757
Plaintiffs, Black, J.

Litkovitz, M.J.
Vs.

BENSALZ PRODUCTIONS, INC., et al., ORDER
Defendants,

This matter is before the Court on plaintiffs’ motion to stay proceedings (Doc. 38), which
defendants oppose (Doc. 39). Plaintiffs moved to stay proceedings until September 4, 2019, to
give them an opportunity to seek leave to file an amended complaint. Plaintiffs filed a motion
for leave to amend the complaint on October 9, 2019. (Doc. 40). The motion to stay
proceedings (Doc. 38) is therefore DENIED as moot.

IT IS SO ORDERED.

Date: Leif, I :
Karen L. Litkovitz

United States Magistrate Judge
